
	

113 S1102 IS: Export-Import Bank Termination Act
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1102
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Lee introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To abolish the Export-Import Bank of the United States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Export-Import Bank Termination
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Export subsidies provide advantages to
			 specific industries or businesses at the expense of their domestic competition,
			 other sectors of the economy of the United States, and the people of the United
			 States.
			(2)Banks and other financial institutions that
			 provide trade facilitation credit also profit from export subsidies such as
			 loan guarantees and trade insurance.
			(3)International trade finance is well
			 developed and supplied by the private sector at competitive rates that reflect
			 market conditions.
			(4)The Export-Import Bank of the United States
			 is an agency of the United States Government that subsidizes exports by
			 insuring or guaranteeing trade facilitation loans and other credit from private
			 financial institutions and by providing direct loans to exporters in the United
			 States.
			(5)Export subsidies impose risks on the
			 taxpayers of the United States.
			(6)In a June 2012 report, the Congressional
			 Budget Office found, using accurate, fair value estimation, that the expected
			 return of the Export-Import Bank of the United States was less than
			 1/10 of the estimate under the current, flawed methodology
			 used pursuant to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
			 seq.).
			(7)Recent years have revealed other
			 safe Federal credit programs to have large taxpayer costs,
			 including Freddie Mac, Fannie Mae, and the Federal Housing
			 Administration.
			(8)The Export-Import Bank of the United States
			 claims to serve small businesses primarily but most of its financing subsidizes
			 exports of large multinational corporations.
			3.Reductions of
			 authorities before abolishment
			(a)Termination of
			 authority To accept applications for assistanceNotwithstanding any other provision of law,
			 the Export-Import Bank of the United States (in this Act referred to as the
			 Bank) may not accept an application for a loan, insurance, or a
			 guarantee, and may not participate in an extension of credit by another entity
			 after the 30-day period that begins on the date of the enactment of this
			 Act.
			(b)Termination of
			 authority To renew or enter into a contract for the provision of assistance by
			 the BankNotwithstanding any
			 other provision of law, the Bank may not renew or enter into a contract that
			 obligates the Bank to provide a loan, insurance, or a guarantee, or to
			 participate in an extension of credit by another entity after the 12-month
			 period that begins on the date of the enactment of this Act.
			4.Abolishment of
			 Export-Import Bank of the United States
			(a)AbolishmentThe
			 Bank is abolished on the date that is 3 years after the date of the enactment
			 of this Act (in this Act referred to as the abolishment
			 date).
			(b)Repeal of
			 statutory authorityEffective on the abolishment date, the
			 Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.) is repealed.
			5.Transfer
			 authorities
			(a)Transfer of
			 functions
				(1)In
			 generalAll functions that are authorized to be performed by the
			 Bank, the Board of Directors of the Bank, any officer or employee of the Bank
			 acting in that capacity, or any agency or office of the Bank on the day before
			 the abolishment date are transferred to the Secretary on the abolishment
			 date.
				(2)Inspector
			 general duties
					(A)Termination of
			 the Office of Inspector General for the Export-Import Bank of the United
			 StatesNotwithstanding any
			 other provision of law, the Office of Inspector General for the Bank shall
			 terminate on the abolishment date, and the assets and obligations of the Office
			 shall be transferred to the Office of the Inspector General for the Department
			 of the Treasury or otherwise disposed of as the Secretary determines to be
			 appropriate.
					(B)Savings
			 provision
						(i)In
			 generalThe provisions of
			 this section shall not affect the performance of any pending audit,
			 investigation, inspection, or report by the Office of the Inspector General for
			 the Bank as of the abolishment date, with respect to functions transferred by
			 this section.
						(ii)Modification
			 of performanceNothing in
			 this subsection shall be deemed to prohibit the discontinuance or modification
			 of any performance under the same terms and conditions and to the same extent
			 that performance could have been discontinued or modified if this section had
			 not been enacted.
						(3)Performance of
			 transferred functions
					(A)In
			 generalExcept as otherwise
			 provided by law, a Federal official to whom a function is transferred by this
			 subsection may, for purposes of performing the function, exercise all
			 authorities under any other provision of law that were available with respect
			 to the performance of that function to the official responsible for the
			 performance of the function immediately before the abolishment date.
					(B)Delegation and
			 assignment
						(i)In
			 generalExcept as otherwise
			 expressly prohibited by law, a Federal official to whom a function is
			 transferred by this subsection (including the head of any office to which
			 functions are transferred by this subsection) may delegate any of the functions
			 so transferred to such officers and employees of the office of the official as
			 the official may designate, and may authorize successive redelegations of such
			 functions as may be necessary or appropriate.
						(ii)Ultimate
			 responsibilityNo delegation
			 of functions under this subparagraph or under any other provision of this Act
			 shall relieve the official to whom a function is transferred under this Act of
			 responsibility for the administration of the function.
						(4)Authority of the
			 Secretary with respect to transferred functions
					(A)DeterminationsIf
			 necessary, the Secretary shall make any determination of the functions that are
			 transferred under this subsection.
					(B)Incidental
			 transfersThe Secretary, at such time or times as the Secretary
			 shall provide, may make such determinations as may be necessary with regard to
			 the functions transferred by this subsection, and make such additional
			 incidental dispositions of personnel, assets, liabilities, grants, contracts,
			 property, records, and unexpended balances of appropriations, authorizations,
			 allocations, and other funds held, used, arising from, available to, or to be
			 made available in connection with such functions, as may be necessary to carry
			 out the provisions of this Act.
					(b)Transfer of
			 personnelAll individuals who were officers or employees of the
			 Bank immediately before the abolishment date and performed functions that are
			 transferred to the Secretary under subsection (a) are transferred to the
			 Department of the Treasury on the abolishment date (other than members of the
			 Board of Directors of the Bank).
			(c)Transfer of
			 assetsExcept as otherwise
			 provided in this Act, so much of the personnel, property, records, and
			 unexpended balances of appropriations, allocations, and other funds employed,
			 used, held, available, or to be made available in connection with a function
			 transferred to an official or agency by this Act shall be available to the
			 official or the head of that agency, respectively, at such time or times as the
			 Director of the Office of Management and Budget directs for use in connection
			 with the functions transferred.
			6.Resolution and
			 termination of Bank functions
			(a)Resolution of
			 functionsThe Secretary shall—
				(1)complete the
			 disposition and resolution of the functions of the Bank in accordance with this
			 Act; and
				(2)resolve all
			 functions that are transferred to the Secretary under section 5(a).
				(b)Termination of
			 functionsAll functions that
			 are transferred to the Secretary under section 5(a) shall terminate on the date
			 all obligations of the Bank, and all obligations of others to the Bank, in
			 effect immediately before the abolishment date, have been satisfied, as
			 determined by the Secretary.
			(c)Report to
			 CongressWhen the Secretary
			 makes the determination described in subsection (b), the Secretary shall submit
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report on the
			 determination.
			7.Duties of the
			 Secretary
			(a)In
			 generalThe Secretary shall be responsible for the implementation
			 of this Act as follows:
				(1)The administration
			 and wind-up of all functions transferred to the Secretary under section
			 5(a).
				(2)The administration
			 and wind-up of any outstanding obligations of the Federal Government under any
			 programs terminated by this Act.
				(3)Other actions as
			 may be necessary to wind-up any outstanding affairs of the Bank.
				(b)Delegation of
			 functionsThe Secretary may delegate to the head of any other
			 Federal department or agency the performance of the functions of the Secretary
			 under this Act to the extent that the Secretary determines that the delegation
			 would further the purposes of this Act.
			(c)Transfer of
			 assets and personnelIn connection with any delegation of
			 functions under subsection (b), the Secretary may transfer to the department or
			 agency concerned such assets, funds, personnel, records, and other property
			 relating to the delegated function as the Secretary determines to be
			 appropriate.
			(d)Authorities of
			 the SecretaryFor purposes of performing the functions of the
			 Secretary under this Act and subject to the availability of appropriations, the
			 Secretary may—
				(1)enter into
			 contracts;
				(2)employ experts and
			 consultants in accordance with section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate paid a person occupying a position at level
			 IV of the Executive Schedule under section 5313 of such title; and
				(3)utilize, on a
			 reimbursable basis, the services, facilities, and personnel of other Federal
			 agencies.
				8.Savings
			 provisions
			(a)Legal
			 documents
				(1)In
			 generalAll legal documents specified in paragraph (2) shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, any
			 other authorized official, a court of competent jurisdiction, or operation of
			 law if such legal documents—
					(A)have been issued,
			 made, granted, or allowed to become effective by the President, the Bank, any
			 officer or employee of any office transferred by this Act, or any other
			 Government official, or by a court of competent jurisdiction, in the
			 performance of any function that is transferred by this Act; and
					(B)are in effect on
			 the abolishment date (or become effective after such date pursuant to their
			 terms as in effect on such effective date).
					(2)Legal documents
			 specifiedThe legal documents specified in this paragraph are
			 orders, determinations, rules, regulations, permits, grants, loans, contracts,
			 agreements, certificates, licenses, and privileges.
				(b)Proceedings
				(1)In
			 generalThis Act shall not affect any proceedings or any
			 application for any benefits, service, license, permit, certificate, or
			 financial assistance pending on the date of the enactment of this Act before an
			 office transferred by this Act.
				(2)Issuance of
			 ordersOrders shall be issued in such proceedings, appeals shall
			 be taken, and payments shall be made pursuant to such orders as if this Act had
			 not been enacted, and orders issued in any such proceeding shall continue in
			 effect until modified, terminated, superseded, or revoked by a duly authorized
			 official, by a court of competent jurisdiction, or by operation of law.
				(3)Modification of
			 proceedingsNothing in this subsection shall be considered to
			 prohibit the discontinuance or modification of any proceeding under the same
			 terms and conditions and to the same extent that such proceeding could have
			 been discontinued or modified if this Act had not been enacted.
				(c)Actions
				(1)In
			 generalThis Act shall not affect any civil or criminal action
			 commenced before the date of the enactment of this Act.
				(2)Continue as if
			 not enactedIn all such actions, proceedings shall be had,
			 appeals shall be taken, and judgments shall be rendered in the same manner and
			 with the same effect as if this Act had not been enacted.
				(d)Nonabatement of
			 actionsNo action or other
			 proceeding commenced by or against an office transferred by this Act, or by or
			 against any individual in the official capacity of such individual as an
			 officer or employee of such an office, shall abate by reason of the enactment
			 of this Act.
			(e)Continuance of
			 actionsIf any Government officer in the official capacity of
			 such officer is party to an action with respect to a function of the officer,
			 and under this Act such function is transferred to any other officer or office,
			 then such action shall be continued with the other officer or the head of such
			 other office, as applicable, substituted or added as a party.
			(f)Administrative
			 procedure and judicial reviewExcept as otherwise provided by
			 this Act, any statutory requirements relating to notice, hearings, action upon
			 the record, or administrative or judicial review that apply to any function
			 transferred by this Act shall apply to the exercise of such function by the
			 head of the Federal agency, and other officers of the agency, to which such
			 function is transferred by this Act.
			9.Availability of
			 existing fundsExisting
			 appropriations and funds available for the performance of functions, programs,
			 and activities terminated pursuant to this Act shall remain available, for the
			 duration of their period of availability, for necessary expenses in connection
			 with the termination and resolution of such functions, programs, and
			 activities.
		10.Conforming
			 amendments
			(a)Elimination of
			 related authorizing provisions
				(1)Section 103 of the
			 International Development and Finance Act of 1989 (Public Law 101–240; 12
			 U.S.C. 635 note) is repealed.
				(2)Section 303 of the
			 Support for East European Democracy (SEED) Act of 1989 (Public Law 101–179; 12
			 U.S.C. 635 note) is repealed.
				(3)The Export-Import Bank Act Amendments of
			 1978 (Public Law 95–630; 92 Stat. 3724) is amended—
					(A)in section 1908
			 (12 U.S.C. 635a–1)—
						(i)in
			 subsection (a), by striking (a); and
						(ii)by
			 striking subsection (b);
						(B)by repealing section 1911 (12 U.S.C.
			 635a–2); and
					(C)by repealing section 1912 (12 U.S.C.
			 635a–3).
					(4)Section 206 of the
			 Bank Export Services Act (12 U.S.C. 635a–4) is repealed.
				(5)Sections 1 through
			 5 of Public Law 90–390 (12 U.S.C. 635j through 635n) are repealed.
				(6)Sections 641
			 through 647 of the Trade and Development Enhancement Act of 1983 (12 U.S.C.
			 635o–635t) are repealed.
				(7)Section 534 of the
			 Foreign Operations, Export Financing, and Related Programs Appropriations Act,
			 1990 (Public Law 101–167; 12 U.S.C. 635g note) is amended by striking
			 subsection (d).
				(8)Section 3302 of
			 the Omnibus Trade and Competitiveness Act of 1988 (Public Law 100–418; 12
			 U.S.C. 635i–3 note) is amended by striking subsection (a).
				(9)Section 1105(a) of
			 title 31, United States Code, is amended by striking paragraph (34) and
			 redesignating the succeeding paragraphs of such section as paragraphs (34)
			 through (38), respectively.
				(10)Section 9101(3)
			 of title 31, United States Code, is amended by striking subparagraph
			 (C).
				(b)Elimination of
			 related compensation provisions
				(1)Position at
			 Level IIISection 5314 of
			 title 5, United States Code, is amended by striking the following item:
					
							President of the Export-Import Bank of
				  Washington.
						.
				(2)Positions at
			 Level IVSection 5315 of title 5, United States Code, is
			 amended—
					(A)by striking the
			 following item:
						
								First Vice President of the Export-Import Bank of
				  Washington.
							;
				and
					(B)by striking the
			 following item:
						
								Members, Board of Directors of the Export-Import
				  Bank of
				  Washington.
							.
					(c)Elimination of
			 office of inspector general for the bankSection 12 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (1),
			 by striking the President of the Export-Import Bank;; and
				(2)in paragraph (2),
			 by striking the Export-Import Bank,.
				(d)Effective
			 dateThe repeals and amendments made by this section shall take
			 effect on the abolishment date.
			(e)Report to
			 Congress on other amendments to Federal statuteThe Secretary
			 shall submit to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 a written report that contains suggestions for such other amendments to Federal
			 statutes as may be necessary or appropriate as a result of this Act.
			11.ReferencesAny reference in any other Federal law,
			 Executive order, rule, regulation, or delegation of authority, or any document
			 of or pertaining to a department or office from which a function is transferred
			 by this Act—
			(1)to the head of
			 such department or office is deemed to refer to the head of the department or
			 office to which the function is transferred; or
			(2)to such department
			 or office is deemed to refer to the department or office to which the function
			 is transferred.
			12.DefinitionsIn this Act:
			(1)FunctionThe
			 term function includes any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program.
			(2)OfficeThe
			 term office includes any office, administration, agency, bureau,
			 institute, council, unit, organizational entity, or component thereof.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			
